Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered April 2, 1991, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s initial contention that the prosecutor’s failure to provide the full contents of a police witness’ crime report amounted to a Rosario violation and warrants both a new Huntley hearing and a new trial is unpreserved for appellate review (see, People v Rivera, 78 NY2d 901, 903; see also, People v Rogelio, 79 NY2d 843, 844; People v Rashid, 164 AD2d 951).
Furthermore, the defendant’s contentions with respect to the prosecutor’s summation comments are largely unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951; People v Martin, 149 AD2d 534, 535). Those comments to which any claims of error were preserved for appellate review constituted fair response to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Sykes, 151 AD2d 523, 524; People v Miller, 143 AD2d 1055; People v Walters, 116 AD2d 757, 758). Sullivan, J. P., Balletta, Eiber and Santucci, JJ., concur.